Citation Nr: 1125852	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  03-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for multiple scars, claimed to include those on the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January to May 1978, and for approximately two weeks in June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  In February 2005, the Veteran appeared at a Board Central Office hearing held before a Veterans Law Judge who has since left the Board.  In March 2006 and again in December 2009, the Veteran appeared at a Board Central Office hearing held before the undersigned.

In a decision dated in July 2006, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2008 joint motion for remand (JMR) to the Court, the parties (the Veteran and the Secretary for Veterans Affairs) requested that the Board decision be vacated and remanded; an August 2008 Court order granted the joint motion.  The Board again denied the Veteran's claim in May 2010.  Once again, the Veteran appealed to the Court, and a JMR was issued in February 2011.  This JMR was incorporated in a March 2011 Court order, and this remand serves to effectuate the directives of that order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently denied service connection for his claimed scars in a May 2010 Board decision.  The Veteran asserts that he received scars on his body as a result of a bicycle accident in 1992, and that the accident was precipitated by some deficiency in his service-connected right knee.  There are conflicting reports as to what involvement the right knee had in the accident, with some of the Veteran's submissions detailing a "giving way of the knee," and more recent accounts, to include those presented at his 2006 and 2009 hearings, alleging that the front tire of the bicycle had fallen off and that the right knee was slammed hard on the pavement in order to prevent further bodily injury.  The Veteran has asserted that his knee was placed in traction at the time of the accident due to its weakness in preventing a fall, although there is no documentation of this at the time of the admission to Washington Hospital Center in 1992.  The Board concluded that there were so many discrepancies with the Veteran's testimony that his lay submissions could not be given much credibility.  Essentially, the variations in the Veteran's submissions and testimony were found to be so fantastical as to give them minimal probative value.  The Board determined that the other evidence of record did not support a finding that the service-connected right knee had any impact in the scars obtained as a result of the 1992 post-service bicycle accident.  

The Veteran appealed the Board's adverse decision to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a joint motion for remand between the Veteran's counsel and the counsel for the Secretary of Veterans Affairs, a March 2011 Court order vacated the Board decision and remanded the claim for further evidentiary development.  In the joint motion, it was noted that VA failed to obtain treatment records from D.C. General Hospital, which had been identified by the Veteran as a place where he allegedly received treatment for injuries associated with the bicycle accident.  It was conceded by the JMR that VA had made some efforts to secure the alleged records.  Indeed, as D.C. General Hospital was closed in 2001, an inquiry to Greater Southeast Community Hospital (GSE Hospital) was made by the RO prior to adjudication.  GSE Hospital informed VA that they did not have records for the Veteran; however, that as records were not kept at that facility, that an inquiry should be made to GSE/DCG Ambulatory Center (a name and address of that facility were provided).  No effort was made by VA adjudicators to contact GSE/DCG Ambulatory Center, and it was determined that no records from D.C. General were available for the Veteran.  It is with this second action, or rather the lack thereof, that the JMR takes issue.  

Indeed, the March 2011 Court order mandates that an inquiry be specifically made to the GSE/DCG Ambulatory Center to determine if there are any records of treatment for the Veteran.  As a remand from the Court confers on the Veteran, as a matter of right, entitlement to compliance with Court directives, the Board will issue the appropriate remand to obtain the alleged records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Contact GSE/DCG Ambulatory Center at the number/address provided in the record.  Upon contact, request that any and all copies of treatment records for the Veteran be obtained.  If there are no available records, after an exhaustive attempt to locate them, annotate the record to reflect this fact.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for entitlement to service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


